DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.


Claims 1, 3-5, 7, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. US 2013/0341254 in view of Spix et al. US 2012/0192526 in view of Lasslop US 2016/0165906 in view of Gudjonsson et al. US 2007/0293980.
Regarding claim 1, Bauer et al. discloses a method for processing food products, the method comprising: a) multi-track slicing of food products into individual food portions on a plurality of production tracks (food products are sliced in multiple tracks, with a plurality of slicing machines each associated with one track) ([0006], [0034]) b) detecting at least one feature of a food portion after slicing (weight) ([0007]), c) multi-track conveying of the food portions on separate production tracks ([0006]) and f) detecting changes to the at least one feature of the food portions, where the at least one feature is a weight (Bauer teaches detecting a change in weight, the change in weight being the change of the incomplete portion weight to a complete portion weight, since Bauer discloses first weighing the portion to determine if it is complete ([0007]) and discloses that the transfer unit can comprise a sensor, for example scales to determine how many slices are required for completion or whether the portion on the transfer unit is already complete or still incomplete, thus an incomplete portion that’s weight is corrected is weighed to ensure enough slices are added for completion) ([0030], [0058]). 
Claim 1 differs from Bauer in the recitation that the method specifically comprises d) moving the food portions from a plurality of production tracks onto at least one output track. However, it is noted that Bauer teaches that the apparatus is used to supply product slices cut off by a cutting apparatus to a packaging machine ([0002], [0003]). 
Spix discloses a method of processing food products comprising slicing food products into individual portions ([0012], [0019]). Spix discloses moving food portions from a plurality of production tracks (conveyor belts 20) onto at least one output track (infeed station 9 of the thermoform packaging machine 7, the thermoform packaging machine comprises a forming station 8 in which package troughs 22 for receiving therein the product are formed in a first film web. The package troughs 22 formed in the first web can be conveyed intermittently or continuously within the machine in the direction R) ([0048], [0049]). Since Bauer already teaches placing food portions on a plurality of production tracks and that the apparatus is used to supply product slices cut off by a cutting apparatus to a packaging machine ([0002], [0003]) and Spix teaches moving food portions from a plurality of production tracks (conveyor belts 20) onto atleast one output track for the packaging operation, it would have been obvious to one of ordinary skill in the art to modify Bauer to include the step of moving the food portions from a plurality of production tracks onto at least one output track in order to perform the packaging operation.
Claim 1 differs from Bauer in view of Spix in the recitation that the method comprises e) tracking a position of the individual food portions by means of a controller, so that, for each food portion which has been moved onto the at least one output track, it is known on which production track the food portion has been produced.
Lasslop discloses a method for processing food products comprising multitrack slicing of food products and multitrack conveying of the food portions on separate production tracks (the cutting apparatus is generally provided with multiple lanes, that is to say several products can be cut at the same time) ([0060], [0034], [0040]) moving food portions from a plurality of production tracks onto at least one output track (after cutting the respective portions of food are transferred to a loading apparatus which places the respective portion into a packaging recess which is conveyed along the packaging machine) ([0035, [0061]) and tracking position of the individual food portions by means of a controller, so that, for each food portion which has been moved onto the at least one output track, it is known on which production track the food portion has been produced (the line has a means with which the movement of the respective portion within the line can be tracked at least in sections…when several blocks of food are cut in parallel it is possible to trace which portion originates from which block of food and/or which lane. In particular the weight of a ready package, which is determined at the checkweigher can be associated with a specific block of food) (when cutting is performed in several lanes the movement of a portion within the cutting line is tracked so the data acquired can be assigned to a block of food and/or specific cutting lane) ([0040], [0061]).
It would have been obvious to one of ordinary skill in the art to modify Bauer in view of Spix such that the method comprises e) tracking position of the individual food portions by means of a controller, so that, for each food portion which has been moved onto the at least one output track, it is known on which production track the food portion has been produced as taught by Lasslop for quality control tracking purposes and so that data which is acquired can be used in order to improve the cutting process and minimize product giveaway.  
Claim 1 differs from Bauer in view of Spix in view of Lasslop in the recitation that the method specifically comprises moving the food portions from a plurality of production tracks onto a reduced number of at least one output track.
Gudjonsson discloses a method for processing food products comprising multi-track slicing of food products on a plurality of production tracks (13, 14, and 15) (Fig. 2, [0029]). Detecting at least one feature of a food portion during and/or after slicing ([0015], [0029]), moving the food portions from a plurality of production tracks (13, 14, 15) onto a reduced number of at least one output track (main conveyor 20) and tracking the position of the individual food portions (after separation of the items into sub-items information concerning the origination is assigned to each of the items in the sub-receptacles…on the main conveyor the position of each item is traced by a sensor 21 before a receptacle is selected for the items and they are discharged from the main conveyor) ([0029], claim 12). It would have been obvious to one of ordinary skill in the art to modify Bauer in view of Spix in view of Lasslop to comprise a reduced number of output tracks relative to the number of production tracks as taught by Gudjonsson since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness. 
Further regarding claim 1, and the limitation that the food portions are monitored at least in subareas of their route from the production tracks up to the at least one output track by means of a sensor,  Lasslop discloses that "when cutting is performed in several lanes it is advantageous when the movement of a portion within the cutting line is tracked, so that the data which is acquired from the set of scales can be clearly assigned to a block of food and/or to a specific cutting lane of the slicer and this movement can then be controlled, for example, in a targeted manner when the measured weight is not close enough to the target weight" ([(0061]). Thus Lasslop teaches monitoring the food portions throughout the production line, and that this data can be recorded. It is noted that Spix also teaches tracing or tracking the all of the products by detection on the product feeder along their way through the packaging machine ([0043]) and teaches performing detection with a vision system ([0046]) and Bauer teaches performing recognition of the food products with sensors ([0007]).
Thus, Bauer in view of Spix in view of Lasslop in view of Gudjonsson is seen to disclose that the food portions are monitored at least in subareas of their route from the production tracks up to the at least one output track by means of a sensor (‘254, [0007]), (‘526, [0043], [0046]), (‘906, [0022], [0040], [0041], [0061]). 
Further regarding claim 1, since Bauer teaches detecting changes to the at least one feature (weight) of the food portions, and in view of Spix the food portions are moved onto the atleast one output track, Bauer in view of Spix in view of Lasslop in view of Gudjonsson is seen to teach detecting changes to the atleast one feature (weight) of the food portions so that for each food portion which has been moved onto the atleast one output track it is known which changes the atleast one feature has undergone.
Regarding claim 3, claim 3 differs from Bauer in view of Spix in view of Lasslop in view of Gudjonsson discloses that the method comprises measuring the weight of the individual food portions on the at least one output track with an end of line scale and assigning the weight measured on the end of line scale to the respective production track on which the food portion in question has been sliced.
However, Lasslop additionally discloses measuring the weight of the individual food portions on the at least one output track with an end of line scale and assigning the weight measured on the end of line scale to the respective production track on which the food portion in question has been sliced (‘906, [0040], [0037]).  It would have been obvious to one of ordinary skill in the art to modify Bauer in view of Spix in view of Lasslop in view of Gudjonsson such that method comprises measuring the weight of the individual food portions on the at least one output track with an end of line scale and assigning the weight measured on the end of line scale to the respective production track on which the food portion in question has been sliced, in order to confirm that the final weight of the packaged food product is correct, for quality control tracking purposes and so that data which is acquired can be used in order to improve the cutting process and minimize product giveaway.
Regarding claim 4, Bauer in view of Spix in view of Lasslop in view of Gudjonsson discloses that the slicing on the production tracks is separately feedback controlled based on the measured weight of the food portions of the respective production tracks or based on values derived therefrom, so that slice thickness or number of slices is adapted during slicing (‘906, [0061], [0075]).
Regarding claim 5, Bauer in view of Spix in view of Lasslop in view of Gudjonsson discloses that a track related average value of weight is formed over a specific number of food portions from a production track (‘906, [0038]).
Regarding claim 7, Bauer in view of Spix in view of Lasslop in view of Gudjonsson discloses that during step c) the food portions are arranged relative to one another in a format set and wherein in so doing food portions are transversely moved between production tracks, the transverse moving being tracked by the controller (‘254, [0056], [0062]-[0064], Fig. 1) (‘906, [0040], [0061]).
Regarding claim 10, Bauer in view of Spix in view of Lasslop in view of Gudjonsson discloses monitoring and storing the moving of the food portions from a multitrack feed belt with transfer robots onto or into open packaging trays (‘526, [0011], [0049], [0050], [0051], claim 1). (‘906, [0040]).
Regarding claim 14, Bauer in view of Spix in view of Lasslop in view of Gudjonsson discloses that in the case of detected deviations from target values concerning arrangement of the food portions an adapted feedback control of the slicing of subsequent food portions will take place (‘906, [0061], [0075], [0006], [0008]).
Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. US 2013/0341254 in view of Spix et al. US 2012/0192526 in view of Lasslop US 2016/0165906 in view of Gudjonsson et al. US 2007/0293980 in view of McLaughlin et al. US 2012/0205164.
Regarding claim 6, Bauer in view of Spix in view of Lasslop in view of Gudjonsson discloses that the food portions are weighed during step c) with track related scales (‘254, [0039], [0058]) and that the food portions are weighed with an end of line scale (‘906, [0038]).
Claim 6 differs from Bauer in view of Spix in view of Lasslop in view of Gudjonsson in the recitation that the weight value of a food portion detected by the track related scale is compared with the weight value of the same food portion on the end-of-line scale. 
McLaughlin discloses a method for processing food products comprising slicing food products onto a plurality of production tracks ([0033]). McLaughlin discloses that the food portions are weighed at a first scale (100) and at a final scale (check scale 200) ([0030], [0031]) and discloses that the weight value of a food portion detected by the first scale is compared with the weight value of the same food portion on the second scale (the completed draft is transferred to a check scale where a final draft weight is measured and compared to a sum of the intermediate weight and the weight of the completion slices comparison of the weight is used to adjust slicing parameters for more precise targeting of the desired weight of the next draft) (abstract, [0013]). It would have been obvious for one of ordinary skill in the art to modify Bauer in view of Spix in view of Lasslop in view of Gudjonsson such that the weight value of a food portion detected by the track related scale is compared with the weight value of the same food portion on the end-of-line scale as taught by McLaughlin in order to provide more data for adjusting the slicing parameters for more precise targeting of the desired weight of the next food portions to be sliced to minimize the giveaway weight. 
Regarding claim 8, Bauer in view of Spix in view of Lasslop in view of Gudjonsson discloses that the weight of an erroneous-weight food portion is corrected in step c) by adding slices (‘254, [0008], [0009], [0013], [0015], [0017]).
Claim 8 differs from Bauer in view of Spix in view of Lasslop in view of Gudjonsson in the recitation that the weight correction is stored in a data memory in a portion related manner.
McLaughlin discloses performing a weight correction of an erroneous weight food portion by adding slices and discloses that the weight correction is stored in a data memory in a portion related manner (‘164, abstract, [0013], [0031], [0032], [0036]). 
It would have been obvious to one of ordinary skill in the art to modify Bauer in view of Spix in view of Lasslop in view of Gudjonsson such that the weight correction is stored in a data memory in a portion related manner as taught by McLaughlin in order to provide more data for adjusting the slicing parameters for more precise targeting of the desired weight of the next food portions to be sliced to minimize the giveaway weight.
Regarding claim 9, Bauer in view of Spix in view of Lasslop in view of Gudjonsson in view of McLaughlin discloses that change of the erroneous weight food portion during weight correction (completion weight) is detected by comparison between the weight determined with a track related scale (scale 100) and an end of line scale (check scale 200) before and after the weight correction (‘164, [0013], [0027]-[0029]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. US 2013/0341254 in view of Spix et al. US 2012/0192526 in view of Lasslop US 2016/0165906 in view of Gudjonsson et al. US 2007/0293980 in view of Thornsson et al. US 2011/0054674.
Regarding claim 11, Bauer in view of Spix in view of Lasslop in view of Gudjonsson discloses tracking the position of the individual food portions in step d (‘526, [0043]) (‘906, [0040]), claim 11 differs from Bauer in view of Spix in view of Lasslop in view of Gudjonsson in the recitation that in step d that the positions of the food portions are detected by means of a camera so as to track the individual food portions.
Thornsson discloses tracking food items on conveyors using cameras ([0061]), and it would have been obvious to one of ordinary skill in the art to modify Bauer in view of Spix in view of Lasslop such that in step d that the positions of the food portions are detected by means of a camera so as to track the individual food portions as taught by Thornsson since Bauer in view of Spix in view of Lasslop in view of Gudjonsson already teaches tracking the individual food portions and Thornsson teaches a camera is suitable for carrying out the tracking of food items on conveyors and since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. US 2013/0341254 in view of Spix et al. US 2012/0192526 in view of Lasslop US 2016/0165906 in view of Gudjonsson et al. US 2007/0293980 in view of Lindee US 2012/0198975.
Regarding claim 12, Bauer in view of Spix in view of Lasslop in view of Gudjonsson discloses that a light signal projected onto a food portion is moved along with the latter and the food portion is identifiable with the aid of light signal (laser) (‘526, [0043], [0046]).
In the event claim 12 could be construed as differing from Bauer in view of Spix in view of Lasslop in view of Gudjonsson, Lindee discloses a method of processing sliced food products and discloses tracking the sliced food portions with a laser device ([0017], [0031])  and discloses that a light signal projected onto a food portion is moved along with the latter and the food portion is identifiable with the aid of light signal ([0045]), it would have been obvious to one of ordinary skill in the art to modify Bauer in view of Spix in view of Lasslop in view of Gudjonsson such that a light signal projected onto a food portion is moved along with the latter and the food portion is identifiable with the aid of light signal as taught by Lindee since Lindee teaches this is a suitable method for tracking food portions in a multilane conveyor system and since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but have not been found persuasive.
On Pg. 9 Applicant argues that in order to detect or record a change to a feature of a food portion, the monitoring of the food portions must be conducted at a plurality of locations along the food portions route from the production tracks up to and including the at least one output track. 
This argument has not been found persuasive, it is noted that claim 1 only recites detecting at least one feature and detecting and/or recording changes to the at least one feature, and does not necessarily require the change to be measured at a plurality of locations including on both the production tracks and output track. The food portions are only required to be monitored at least in subareas of their route from the production tracks up to an including the at least one output track. Further the change does not have to be measured at a plurality of locations according to claim 1, only the weight has to be measured at a plurality of locations.
On Pg. 10, Applicant argues that none of the relied upon references disclose alone or in combination at least monitoring the food portions at least in sub areas of their route from the production tracks up to and including the at least one output track and detecting and/or recording changes to the combination of the weight, position and optical features of a food portion.
This argument has not been found persuasive the claim recites detecting and/or recording changes to “the at least one feature” … and “the at least one feature of the food portion comprises its weight, its position and its optical features” and therefore does not require “detecting and/or recording changes to the combination of the weight position and optical features of a food portion.” “at least one” implies that only one of the selected features of weight, position and optical features is actually required by the claim. In any case it is noted that, Lasslop discloses that "when cutting is performed in several lanes it is advantageous when the movement of a portion within the cutting line is tracked, so that the data which is acquired from the set of scales can be clearly assigned to a block of food and/or to a specific cutting lane of the slicer and this movement can then be controlled, for example, in a targeted manner when the measured weight is not close enough to the target weight" ([(0061]). Thus, Lasslop teaches monitoring the food portions throughout the production line, and that this data can be recorded. It is noted that Spix also teaches tracing or tracking the all of the products by detection on the product feeder along their way through the packaging machine ([0043]). Thus, it is obvious that the prior art teaches also detecting and/or recording changes to the position of the food portion. 
Applicant argues that Mclaughlin fails to disclose detecting or recording a change to at least one feature of the food product. Applicant argues that Mclaughlin does not compare the weight of the food portion detected at a first scale to a second scale and that instead compares the weight of the food portion measured at the second scale to a final estimated draft weight ([0032]) which is not the actual weight of the food portion but is calculated based on the sum of an intermediate weight measured during slicing plus and estimated completion weight. 
This argument has not been found persuasive, comparing the final draft weight with the sum of the intermediate weight and weight of the completion slices, necessarily includes comparing the intermediate weight and the final draft weight. Further, it would have been obvious for one of ordinary skill in the art to modify Bauer in view of Spix in view of Lasslop in view of Gudjonsson such that the weight value of a food portion detected by the track related scale is compared with the weight value of the same food portion on the end-of-line scale as suggested by McLaughlin in order to provide more data for adjusting the slicing parameters for more precise targeting of the desired weight of the next food portions to be sliced to minimize the giveaway weight.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792